Name: Commission Regulation (EEC) No 349/88 of 5 February 1988 derogating from the quality standards for cucumbers for the 1988 marketing year
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption
 Date Published: nan

 6. 2. 88 Official Journal- of the European Communities No L 34/25 COMMISSION REGULATION (EEC) No 349/88 of 5 February 1988 derogating from the quality standards for cucumbers for the 1988 marketing year HAS ADOPTED THIS REGULATION : Article 1 For the 1988 marketing year, the following derogation from Annex 1/2 to Regulation No 183/64/EEC shall apply : 1 . The following point is hereby added to Title III 'Sizing' : '(iv) The above provisions shall not apply to cucum ­ bers of the "short" type.' 2. The following is added to Title VI 'Marking', under B 'Nature of produce' : ' "Short" type in all cases for this type of cucumber.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for cucumbers were laid down in Annex 1/2 to Council Regulation No 183/ 64/EEC (3), as last amended by Commission Regulation (EEC) No 845/76 (4) ; whereas class III cucumbers were defined in Annex VII to Council Regulation (EEC) No 1 194/69 Q ; whereas these standards do not permit the marketing of certain sizes for which demand exists ; Whereas the quality standards should take this fact into account ; whereas sufficient experience should, however, be gained before the standards are definitively changed ; whereas, therefore, again temporary derogations from the quality standards for cucumbers should be introduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1988 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p . 1 . (2) OJ No L 23, 28 . 1 . 1988, p. 1 . (3) OJ No 192, 25. 11 .. 1964, p . 3217/64. (4) OJ No L 96, 10 . 4. 1976, p. 30 . (Ã  OJ No L 157, 28 . 6 . 1969, p . 1 .